Electronically Filed
                                                         Supreme Court
                                                         SCOT-XX-XXXXXXX
                                                         18-FEB-2020
                                                         02:43 PM



                           SCOT-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          NICHOLAS L. ABEL,
                              Plaintiff,

                                 vs.

    BARACK OBAMA; BILL CLINTON; HILLARY CLINTON; GINA HASPEL,
                           Defendants.


                         ORIGINAL PROCEEDING

                                ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon review of the document received by the appellate

clerk’s office from Nicholas L. Abel, which was filed as a

complaint on February 6, 2020, it appears that we lack

jurisdiction to consider the complaint.       See HRS § 602-5.

Therefore,

          IT IS HEREBY ORDERED that the complaint is dismissed.

          DATED:    Honolulu, Hawai#i, February 18, 2020.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack

                                        /s/ Michael D. Wilson